On Petition for Rehearing
PER CURIAM.
On petition for rehearing, the Board reargues the facts whereon it sought to have enforced its order against the Pape Broadcasting Company, particularly our appraisal of the testimony of Bell, Bailey and Thompson. Upon careful consideration of the arguments advanced, we nevertheless adhere to our original opinion. However, as the petition rightly points out, the last sentence of our opinion should have read and is corrected to read as follows: “Therefore, as to that part of the Board’s order which relates to Respondent Pape Broadcasting Company, enforcement is denied; as to that part relating to Respondent Local Union 1264, IBEW, AFL, enforcement is granted.”
The motion for rehearing is denied.